Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record dos not show or suggest a filter plate assembly having a first filter plate, a second filter plate. wherein the first filter plate and the second filter plate have a filtering position in which the plates are aligned with one another along the operational axis and a first face and a second face cooperate to define opposing ends of a filter chamber, wherein the first face is configured to support a first filter media and the second face is configured to support a second filter media, wherein a particulate cake formed within the filter chamber has a maximum width equal to a distance between the first face and the second face in a direction along the operational axis; wherein the first filter plate is movable out of alignment with the second filter plate in a direction perpendicular to and away from the operational axis to a discharge position in which the particulate cake can be discharged from a portion of the filter chamber defined by the at least one of the first filter plate and the second filter plate, wherein, in the discharge position, the first edge surface is located in a position past the second edge surface, in combination with any remaining  limitations in the claim.  Duby (US 2015/0336032) teaches a filter plate assembly having a scraper assembly 106 that has been considered the first plate since it is movable out of alignment with a second plate 68; however, the scraper assembly 106 lacks the first 

Claim 2 is allowed because the prior art of record dos not show or suggest a filter plate assembly having a first filter plate, a second filter plate, wherein the first filter plate and the second filter plate have a filtering position in which the plates are aligned with one another along an operational axis and a first cavity and a second cavity cooperate to define a filter chamber with a first side surface and a second side surface define opposing ends of the filter chamber, wherein the first side surface is configured to support a first filter media and the second side surface is configured to support a second filter media, wherein a particulate cake formed within the filter chamber has a maximum width equal to a combined depth of the first cavity and the second cavity in a direction along the operational axis; wherein at least one of the first filter plate and the second filter plate is a movable plate that is movable in a direction perpendicular to and away from the operational axis and out of the filtering position to a discharge position in which the particulate cake within the respective one of the first cavity and the second cavity can be discharged, wherein, in the discharge position, the first edge surface is located in a position past the second edge surface.  Duby (US 2015/0336032) teaches a filter plate assembly having a scraper assembly 106 that has been considered the first plate since it is movable out of alignment with a second plate 68; however, the scraper assembly 106 lacks wherein the first side surface is configured to support a first filter media and the second side surface is configured to support a second filter media, wherein a particulate cake formed within the filter chamber has a maximum width equal to a combined depth of the first cavity and the second cavity in a direction along the operational axis, as required by amended claim 2, and it would have not been obvious to modify Duby because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 3-11 and 23 are allowed due to their dependency on claim 2.

Claim 12 is allowed because the prior art of record dos not show or suggest a filter plate assembly having a first filter plate having a first side surface; a second filter plate having a second side surface; a center plate having an outer surface and an interior region, said center plate configured to be movable between an aligned position and a separated position relative to the first filter plate and the second filter plate, wherein the first side surface is configured to support a first filter media and the second side surface is configured to support a second filter media, wherein a particulate cake formed within the filter chamber has a maximum width equal to a depth of the center plate in a direction along the operational axis, wherein in said aligned position the center plate is held in place between the first side surface and the second side surface and a perimeter seal is created around the interior region between the center plate and the first side surface of the first filter plate and between the center plate and the second side surface of the second filter plate, and wherein in said separated position the first filter plate and the second filter plate separate from the center plate a distance, said distance permitting the center plate to drop or move toward or to the separated position, whereupon the particulate cake is discharged can be discharged from the interior region of the center plate, in combination with any remaining limitations in the claim.  Duby (US 2015/0336032) lacks wherein the first side surface is configured to support a first filter media and the second side surface is configured to support a second filter media, wherein a particulate cake formed within the filter chamber has a maximum width equal to a depth of the center plate in a direction along the operational axis, wherein in said aligned position the center plate is held in place between the first side surface and the second side surface and a perimeter seal is created around the interior region between the center plate and the first side surface of the first filter plate and between the center plate and the second side surface of the second filter plate, and it would have not been obvious to modify Duby because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 13-22 are allowed due to their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778